     Case 1:16-cr-00681-WHP Document 50 Filed 01/30/19 Page 1 of 1

                                        Law Offices of
                                    Susan K. Marcus
                           29 Broadway, Suite 1412, New York, NY 10006
                  T: 212-792-5131 w F: 888-291-2078 wE: susan@skmarcuslaw.com

                                               January 30, 2019

BY ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:     United States v. Juan Betancourt, 16 Cr. 681 (WHP)

Dear Judge Pauley:

        A status conference is set for Thursday, January 31, 2019, at 11:00am regarding
Mr. Betancourt’s violation of supervised release. His state matter has not yet been
resolved, and his next court date in state court was adjourned to February 1, 2019.
Therefore, I request an adjournment of the conference until next week or the week after,
at the Court’s convenience. I cannot do February 8 or 13, 2019.

      Mr. Betancourt’s Probation Officer, Washington Herrera and AUSA Jacob
Warren consent to the adjournment.

       Thank you for your consideration of this request.

                                               Sincerely,

                                               /s/ Susan K. Marcus
                                               Susan K. Marcus, Esq.
                                               Attorney for Juan Betancourt
